Citation Nr: 1526810	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for degenerative disease of the lumbar spine with contusion (claimed as lower back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 and September 1989 and from January 1990 and October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2013 Form 9, the Veteran requested a hearing before the Board. VA sent the Veteran a notice letter indicating that the hearing was scheduled for March 3, 2015. The Veteran failed to appear on that date. As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn. 38 C.F.R. § 20.702 (c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a new examination.

In January 2010, the Veteran was granted service connection for degenerative disease of lumbar spine with contusion and was granted an evaluation of 10 percent based on an October 2009 VA examination report.

In March 2011, the Veteran applied for an increased rating.  In a Statement in Support of Claim, he indicated that the pain in his lower back had continued to increase over the years.  He indicated having to have injections in his back and having to take Tylenol to be able to go to work and exercise.  See April 2011 Statement in Support of Claim.  He indicated that sometimes the pain is sharp and when he reaches down, he cannot stand up completely because of the pain.  Id. He indicated that he worked as an ROTC instructor and has to maintain the same physical standards as the active duty personnel.  Id.  He was worried at that time as to how much longer he could meet the requirements of the job. 

In April 2011, the Veteran underwent a VA examination. A history of fatigue, stiffness, spasm and pain were noted.  It was indicated pain accompanied stooping, bending, carrying heavy objects and running on hard surfaces.  The Veteran indicated experiencing moderate pain up to 6 days a week.  Range of motion testing revealed flexion was to 80 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees and right and left lateral rotation to 30 degrees and a combined range of motion of 210 degrees.  There was objective evidence of pain following repetitive motion.  It was indicated that the degenerative disc disease at the distal lumbar spine had progressed since the examination in October 2009.

In October 2011, the RO continued the Veteran's 10 percent rating based on range of motion measurements recorded at the April 2011 examination.

In his December 2012 notice of disagreement, the Veteran indicated the examiner could not see the pain that wakes him up at night or that his back gives out and it takes him 10 to 20 minutes to stand up straight again.  He contends that his disability is worse than reflected by the 10 percent rating assigned based solely on range of motion measurements.

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his service-connected back condition has worsened since his last VA examination.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

The most recent examination of record as to the severity of the Veteran's back condition was in April 2011.  Since there is evidence of record that his disability has worsened since that time, the Board will remand the claim for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his spine disability that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected lumbar spine disability.

The electronic claims file should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  

Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  
The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back condition and what impact those have on his occupational functioning.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




